
	

113 HR 4607 IH: Eric Williams Correctional Officer Protection Act of 2014
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4607
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2014
			Mr. McKinley (for himself, Mr. Cartwright, and Mr. Nugent) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to authorize the Director of the Bureau of Prisons to issue
			 oleoresin capsicum spray to officers and employees of the Bureau of
			 Prisons.
	
	
		1.Short titleThis Act may be cited as the Eric Williams Correctional Officer Protection Act of 2014.
		2.Officers and employees of the Bureau of Prisons authorized to carry oleoresin capsicum spray
			(a)In generalChapter 303 of part III of title 18, United States Code, is amended by adding at the end the
			 following:
				
					4049.Officers and employees of the Bureau of Prisons authorized to carry oleoresin capsicum spray
						(a)In generalThe Director of the Bureau of Prisons shall issue, on a routine basis, oleoresin capsicum spray to—
							(1)any officer or employee of the Bureau of Prisons who—
								(A)is employed in a prison that is not a minimum or low security prison; and
								(B)may respond to an emergency situation in such a prison; and
								(2)to such additional officers and employees of prisons as the Director determines appropriate, in
			 accordance with this section.
							(b)Training requirement
							(1)In generalIn order for an officer or employee of the Bureau of Prisons, including a correctional officer, to
			 be eligible to receive and carry oleoresin capsicum spray pursuant to this
			 section, the officer or employee shall complete a training course before
			 being issued such spray, and annually thereafter, on the use of oleoresin
			 capsicum spray.
							(2)Transferability of trainingAn officer or employee of the Bureau of Prisons who completes a training course pursuant to
			 paragraph (1) and subsequently transfers to employment at a different
			 prison, shall not be required to complete an additional training course
			 solely due such transfer.
							(3)Training conducted during regular employmentAn officer or employee of the Bureau of Prisons who completes a training course required under
			 paragraph (1) shall do so during the course of that officer or employee’s
			 regular employment, and shall be compensated at the same rate that the
			 officer or employee would be compensated for conducting the officer or
			 employee’s regular duties.
							(c)Use of oleoresin capsicum sprayOfficers and employees of the Bureau of Prisons issued oleoresin capsicum spray pursuant to
			 subsection (a) may use such spray to reduce acts of violence—
							(1)committed by prisoners against themselves, other prisoners, prison visitors, and officers and
			 employees of the Bureau of Prisons; and
							(2)committed by prison visitors against themselves, prisoners, other visitors, and officers and
			 employees of the Bureau of Prisons..
			(b)Clerical amendmentThe table of sections for chapter 303 of part III of title 18, United States Code, is amended by
			 inserting after the item relating to section 4048 the following:
				
					
						4049. Officers and employees of the Bureau of Prisons authorized to carry oleoresin capsicum spray..
			3.GAO ReportNot later than the date that is 3 years after the date on which the Director of the Bureau of
			 Prisons begins to issue oleoresin capsicum spray to officers and employees
			 of the Bureau of Prisons pursuant to section 4049 of title 18, United
			 States Code (as added by this Act), the Comptroller General of the United
			 States shall submit to Congress a report that includes the following:
			(1)An evaluation of the effectiveness of issuing oleoresin capsicum spray to officers and employees of
			 the Bureau of Prisons in prisons that are not minimum or low security
			 prisons on—
				(A)reducing crime in such prisons; and
				(B)reducing acts of violence committed by prisoners against themselves, other prisoners, prison
			 visitors, and officers and employees of the Bureau of Prisons in such
			 prisons.
				(2)An evaluation of the advisability of issuing oleoresin capsicum spray to officers and employees of
			 the Bureau of Prisons in prisons that are minimum or low security prisons,
			 including—
				(A)the effectiveness that issuing such spray in such prisons would have on reducing acts of violence
			 committed by prisoners against themselves, other prisoners, prison
			 visitors, and officers and employees of the Bureau of Prisons in such
			 prisons; and
				(B)the cost of issuing such spray in such prisons.
				(3)Recommendations to improve the safety of officers and employees of the Bureau of Prisons in
			 prisons.
			
